DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-19 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Posselius et al. (US Patent Application Publication No. 2018/0220577 A1).
CLAIMS 1-11
Posselius et al. ‘577 discloses a system for detecting plugging of ground-engaging tools of agricultural implements, the system comprising:
regarding claim 1,
an agricultural implement (12) including a frame (30), a first ground-engaging tool (50, nearest the hitch; Fig. 2) coupled to the frame, and a second ground-engaging tool (46, furthest from the hitch; Fig. 2) coupled to the frame, wherein the first ground-engaging tool (50) and the second ground-engaging tool (46) are each configured to engage soil within a field as the agricultural implement is moved across the field (Fig. 1; para. 0023);
first aft sensor (104B within boundary of implement 12; Fig. 3) configured to capture data indicative of a post-worked residue coverage of a portion of the field aft of the first ground-engaging tool (50) relative to a direction of travel of the agricultural implement, the first aft sensor (104B) positioned forwardly of the second ground-engaging tool (46); and
a controller (102) configured to:
monitor the data received from the first aft sensor (104B) and determine the post-worked residue coverage for the portion of the field, and
identify when the first ground-engaging tool (50) is experiencing a plugged condition based at least in part on the determined post-worked residue coverage for the field varying from an expected range of residue reduction (“effectiveness of the implement” and “soil roughness differential,” for example; para. 0034);
regarding claim 2,
a first forward sensor (104A, on or nearest the vehicle; Fig. 3) configured to capture data indicative of a pre-worked residue coverage of the portion of the field forward of the first ground-engaging tool (50) relative to the direction of travel of the agricultural implement, wherein the controller (102) is further configured to monitor the data received from the first forward sensor (104A) and determine a residue coverage differential between the pre-worked residue coverage and the post-worked residue coverage for the portion of the field, the controller (102) Page: 3being further configured to identify when the first ground-engaging tool (50) is experiencing a plugged condition based at least in part on the determined residue coverage differential for the field (“effectiveness of the implement” and “surface roughness differential,” for example; para. 0034);
regarding claim 3,
wherein the controller (102) is configured to determine that the first ground-engaging tool (50) is experiencing the plugged condition when the residue coverage differential differs from a predetermined differential threshold (“given target value” or “given target range” per para. 0019);
regarding claim 4,
a second forward sensor (104A, behind first forward sensor 104A); Fig. 3) configured to capture data indicative of the pre-worked residue coverage forward of the second ground-engaging tool (46), and a second aft sensor (104B, behind second forward sensor 104A) configured to capture data indicative of the post-worked residue coverage aft of the second ground-engaging tool (46);
regarding claim 5,
 wherein the controller (102) is further configured to identify that the second ground-engaging tool (46) is experiencing the plugged condition based at least in part on a differential between the pre-worked and post-worked residue coverages for the second ground-engaging tool (46);
regarding claim 6,
wherein the controller (102) is further configured to identify that one of the first ground-engaging tool (50) or the second ground-engaging tool (46) is experiencing the plugged condition when the differential between the pre-worked and post-worked residue coverages for the first ground-engaging tool (50) differs from the differential between the pre-worked First Named Inventor Kevin M. SmithPage: 4and post-worked residue coverages for the second ground-engaging tool (46) by a predetermined differential threshold;
regarding claim 7,
further comprising:
a work vehicle (10) configured to move across the field, the agricultural implement (12) coupled to the work vehicle (10), wherein the first forward sensor (104A, on the vehicle; Fig. 3) is supported on the work vehicle (10);
regarding claim 8,
wherein the first forward sensor (104A, on or nearest the vehicle; Fig. 3) is supported relative to the frame (30) at or adjacent to a forward end of the agricultural implement (12) relative to the direction of travel and the first aft sensor (104B within boundary of implement 12; Fig. 3) is supported relative to the frame (30) at or adjacent to an aft end of the agricultural implement (12) relative to the direction of travel;
regarding claim 9,
 wherein the controller (102) is further configured to initiate a control action when the controller identifies that the first ground-engaging tool (50) or the second ground-engaging tool (46) is experiencing the plugged condition, wherein the control action comprises at least one of notifying an operator of the agricultural implement (12) that the first ground-engaging tool (50) or the second ground-engaging tool (46) is plugged, adjusting a position of the first ground-engaging tool (50) or the second ground-engaging tool (46) relative to a ground surface across which the agricultural implement (12) is being moved, or adjusting an actuator force being applied to first ground-engaging tool (50) or the second ground-engaging tool (46)(para. 0054);
regarding claim 10,
wherein the first aft sensor or the second aft sensor comprises at least one of a camera, an optical sensor, a RADAR sensor, an ultrasonic transceiver, or a LIDAR sensor (para. 0019); and
regarding claim 11,
wherein the first ground-engaging tool (50) or the second ground-engaging tool (46) comprises at least one shank or disc blade of the agricultural implement (para. 0023).

CLAIMS 12-19
	Posselius et al. ‘577 discloses a method for detecting tool plugging for an agricultural implement, the method comprising:
regarding claim 12,
monitoring, with a computing device (102), a post-worked residue coverage for a field aft of at least one ground-engaging tool (46, 50) of the agricultural implement relative to a direction of travel of the agricultural implement; and
identifying that the at least one ground-engaging tool (46, 50) is plowing debris in the direction of travel indicating a plugged condition based at least in part on the monitored post-worked residue coverage for the field  [“The pre-operation and post-operation surface roughness data may then be automatically analyzed via an associated controller to estimate or calculate the change in the surface roughness occurring as a result of the ground-engaging operation (also referred to herein as the surface roughness differential), which may provide an indication of the effectiveness of the implement in manipulating or otherwise adjusting the soil roughness as the operation is being performed. Thereafter, if it is determined that the effectiveness of the implement is deficient (e.g., due to surface roughness differential differing from a given target value or falling outside a given target range);”(underlining added), per para. 0019];
regarding claim 13,
	monitoring, with the computing device (102), a pre-worked residue coverage for the field forward of the at least one ground-engaging tool (46,50) of the agricultural implement relative to the direction of travel of the agricultural implement; and
determining, with the computing device (102), a residue coverage differential for the field based at least in part on the monitored pre-worked residue coverage for the field and the monitored post- worked residue coverage for the field, wherein identifying that the at least one ground-engaging tool (46, 50) is experiencing a plugged condition comprises identifying that the at least one ground-engaging tool is experiencing a plugged condition based at least in part on the determined residue coverage differential for the field;
regarding claim 14,
wherein identifying that the at least one ground-engaging tool (46,50) is experiencing a plugged condition comprises
identifying that the at least one ground-engaging tool is a experiencing the plugged condition when the residue coverage differential differs from a predetermined differential threshold;
regarding claim 15,
wherein monitoring the pre-worked residue coverage for the field forward of the at least one ground-engaging tool (46, 50) comprises
receiving, with the computing device (102), data from at least one forward sensor (104A) configured to capture data indicative of the pre-worked residue coverage of the field forward of the at least one ground-engaging tool relative to the direction of travel of the agricultural implement, and
wherein monitoring the post-worked residue coverage for the field aft of the at least one ground-engaging tool (46, 50) comprises receiving, with the computing device (102), data from at least one aft sensor (104B) configured to capture data indicative of the post-worked residue coverage of the field aft of the at least one ground-engaging tool relative to the direction of travel of the agricultural implement; and
regarding claim 16,
	wherein monitoring the pre-worked residue coverage for the field forward of at least one ground-engaging tool (46, 50) of the agricultural implement comprises
Page: 7monitoring, with a computing device (102), a pre-worked residue coverage for the field forward of a first ground-engaging tool (46) of the agricultural implement and a pre-worked residue coverage for the field forward of a second ground-engaging tool (50) of the agricultural implement relative to the direction of travel of the agricultural implement, and
wherein monitoring the post-worked residue coverage for the field aft of at least one ground-engaging tool (46, 50)of the agricultural implement comprises
monitoring, with a computing device (102), a post-worked residue coverage for the field aft of the first ground-engaging tool and a post-worked residue coverage for the field aft of the second ground-engaging tool relative to the direction of travel of the agricultural implement;
regarding claim 17,
	  wherein identifying that the at least one ground-engaging tool (46, 50) is a experiencing a plugged condition comprises
identifying that one of the first ground-engaging tool or the second ground-engaging tool is experiencing the plugged condition based at least in part on a differential between the pre-worked and post-worked residue coverages for the first ground-engaging tool and a differential between the pre-worked and post-worked residue coverages for the second ground-engaging tool;
regarding claim 18,
wherein identifying that one of the first ground-engaging tool or the second ground-engaging tool is experiencing the plugged condition comprises
identifying that one of the first ground-engaging tool or the second ground-engaging tool is experiencing the plugged condition when the differential between the pre-worked and post-worked residue coverages for the first ground-engaging tool differs from the differential between the pre-worked and post-worked residue coverages for the second ground-engaging tool by a predetermined threshold; NS
regarding claim 19,
initiating a control action based on the identified plugged condition of the at least one ground-engaging tool (para. 0054).

CLAIM 21
	Posselius et al. ‘577 a system for detecting plugging of ground-engaging tools of agricultural implements, the system comprising:
regarding claim 21,
an agricultural implement (12) including a frame (30) and at least one ground-engaging tool coupled to the frame, the at least one ground-engaging tool configured to engage soil within a field as the agricultural implement is moved across the field (Fig. 1; para. 0023), wherein the at least one ground-engaging tool comprises a first ground-engaging tool (46) and a second ground-engaging tool (50);
at least one aft sensor (104B) configured to capture data indicative of a post-worked residue coverage of a portion of the field aft of the at least one ground-engaging tool relative to a direction of travel of the agricultural implement (Fig. 1; para. 0033), wherein the at least one aft sensor (104B; Fig. 3) comprises a first aft sensor (forward element 104B; Fig. 3) configured to capture data indicative of the post-worked residue coverage aft of the first ground-engaging tool and a second aft sensor (behind forward element 104B; Fig. 3) configured to capture data indicative of the post-worked residue coverage aft of the second ground-engaging tool (para. 0034);
at least one forward sensor (104A) configured to capture data indicative of a pre-worked residue coverage of the portion of the field forward of the at least one ground-engaging tool relative to the direction of travel of the agricultural implement, wherein the at least one forward sensor (104A) comprises a first forward sensor (forward element 104A; Fig. 3) configured to capture data indicative of the pre-worked residue coverage forward of the first ground-engaging tool and a second forward sensor (behind forward element 104A; Fig. 3) configured to capture data indicative of the pre-worked residue coverage forward of the second ground-engaging tool; and
a controller (102) configured to:
monitor the data received from the at least one aft sensor (104B) and determine the post-worked residue coverage for the portion of the field;
monitor the data received from the at least one forward sensor (104A) and determine a residue coverage differential between the pre-worked residue coverage and the post-worked residue coverage for the portion of the field, and identify that one of the first ground-engaging tool or the second ground-engaging tool is experiencing the plugged condition based at least in part on a differential between the pre-worked and post-worked residue coverages for the first ground-engaging tool and a differential between the pre-worked and post-worked residue coverages for the second ground-engaging tool (“effectiveness of the implement” and “surface roughness differential,” for example; para. 0034).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992. The examiner can normally be reached Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
10 September 2022